DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 11/29/2021 in which claims 1-15 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2021 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Response to Amendment
Applicant’s Arguments/Remarks filed on 11/29/2021 with respect to amended independent claim 1 have been fully considered. Based on Applicant’s amendments, a new ground of rejection is presented below. The independent claims 1, 6 and 11 have not overcome the claim rejections as shown below.
Claims 1-15 are pending.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that Guo fails to teach or suggest the new feature of “wherein the transmitted HARQ feedback information in the PSFCH resource includes a multiplexed plurality of HARQ acknowledgements/negative-acknowledgements (ACKs/NACKs)”. Based on the amendment, further search was conducted and the prior art of Pan et al. (US 2010/0272048) was found to disclose the new feature in combination with the prior art of Guo.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2020/0029318) in view of Pan et al. (US 2010/0272048), hereinafter “Pan”.

As to claim 1, Guo teaches a method of a wireless communication device for transmitting sidelink hybrid automatic repeat request (HARQ) feedback information (Guo, Figs. 30A-30B, [0270]-[0274], a method for a UE to transmit ACK/NACK feedback for a received PSSCH), the method comprising: 
receiving configuration information related to a physical sidelink feedback channel (PSFCH) resource pool (Guo, Fig. 17, [0172]-[0175], Figs. 30A-30B, [0270]-[0271], [0273]-[0275], Fig. 32, [0283], [0293], Fig. 39, [0346]-[0347], the UE receives a resource pool of PSSCH/PSCCH/PSFCH for sidelink transmissions. [0196]-[0197], [0203], [0205], the UE receives configuration that allocates sidelink resources for transmission and reception); 
receiving a physical sidelink shared channel (PSSCH) including a sidelink data (Guo, Fig. 30A, [0270]-[0271], a transmitter UE transmits data in PSSCH, and the UE receives and decodes the PSSCH) and sidelink control information (SCI) which includes an indication requiring the HARQ feedback (Guo, [0270], [0273], Fig. 31, [0452], a SCI is transmitted in PSSCH resource m, where the SCI include one bit-field to indicate whether HARQ-AC/NACK feedback is required for the scheduled PSSCH or not); and 
determining a PSFCH resource, for transmitting the HARQ feedback information in response to the reception of the PSSCH, within the PSFCH resource pool (Guo, [0170], Fig. 17, [0172]-[0175], Figs. 30A-30B, [0270]-[0271], [0273]-[0275], [0293], Fig. 40, [0362], the UE can choose one PSFCH subchannel from the PSFCH resource to transmit sidelink feedback information, such as ACK/NACK HARQ, after receiving the PSSCH. The PSFCH subchannel is associated with the PSSCH resource m, where the PSFCH slot (slot tn+LSL) is determined based on an offset (L) from the slot used in the PSSCH (slot tnSL)), 
wherein the PSFCH resource is associated with a first subchannel having a lowest index among plural subchannels for the PSSCH (Guo, [0266] ln 5, [0271] ln 4-12, [0278], the calculation [k, tpSL] = f(m, tnSL) shows that k, which is the PSFCH resource, is associated with m, which comprises a first subchannel (resource) index for the PSSCH since m is 0, 1, 2, 3, etc. M = 0 shows a lowest index among plural subchannels (m=0, 1, 2, 3 …) for the PSSCH); and
transmitting the HARQ feedback information using the PSFCH resource (Guo, Figs. 30A-30B, [0271], [0275], Fig. 32, [0285], Fig 39, [0346]-[0348], Fig. 40, [0362]-[0363], the UE transmits the ACK/NACK HARQ feedback on the PSFCH subchannel), based on the indication in the SCI (Guo, [0452], the UE transmits the ACK/NACK HARQ feedback based on the feedback requirement indicated in the SCI).



However, Pan teaches wherein the transmitted HARQ feedback information in the PSFCH resource includes a multiplexed plurality of HARQ acknowledgements/negative-acknowledgements (ACKs/NACKs) (Pan, Abstract, Figs. 4-5, [0034]-[0035], Fig. 6, [0036]-[0037], Fig. 7, [0054], Fig. 8, [0056], the WTRU receives different transmissions, decodes the transmissions and determines ACK/NACKs (A/N1 – A/N4) for the transmissions. The WTRU then selects one resource to transmit the HARQ feedback bits for the ACK/NACKs. The ACK/NACKs are bundled and transmitted on the selected resource. The selected resource to transmit the feedback information (ACK/NACKs) is a physical channel, which is equivalent to the PSFCH disclosed by Guo).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guo to have the features, as taught by Pan in order to support higher component carrier aggregation, (e.g., more than eight component carriers), for bandwidth extension, maintaining the CM or PAPR while reducing resource overhead at the same time. (Pan, [0037], [0060]).

As to claim 2, Guo teaches wherein a PSFCH format for receiving HARQ feedback information is configured based on a physical uplink control channel (PUCCH) format (Guo, Figs. 30A-30B, [0271], [0275], Fig. 32, [0285], Fig 39, [0346]-[0348], Fig. 40, [0362]-[0363], [0453]-[0455], the UE is configured with one or more formats for sidelink feedback control information for the feedback for HARQ transmissions, where PSFCH resources are transmitted using uplink feedback channel (PUCCH) resources).

As to claim 3, Guo teaches wherein the configuration information about the PSFCH resource pool includes timing gap information between the reception of the PSSCH and the transmission of the HARQ feedback information in response to the reception of the PSSCH (Guo, Fig. 13, [0159]-[0160], Fig. 17, [0254]-[0255], Fig. 30A-30B, [0271], [0274], Fig. 31, [0277]-[0278], the HARQ feedback is sent in the PSFCH channel at slot n+m, based on the configuration, where m can be 0, 1, 2, 3, 4 … The slot offset between PSSCH and PSFCH (HARQ feedback) is indicated in the control information. Also, as shown in Figs. 30A-B, the PSFCH subchannel is associated with the PSSCH resource m, where the PSFCH slot (slot tn+LSL) is determined based on an offset (L) from the slot used in the PSSCH (slot tnSL)).

As to claim 4, Guo teaches wherein the timing gap information is configured with a minimum timing gap between the reception of the PSSCH and the transmission of the HARQ feedback information in response to the reception of the PSSCH (Guo, Fig. 13, [0159]-[0160], Fig. 17, [0254]-[0255], Fig. 30A-30B, [0271], [0274], Fig. 31, [0277]-[0278], the HARQ feedback is sent in the PSFCH channel at slot n+m, based on the configuration, where m can be 0, 1, 2, 3, 4 … The slot offset between PSSCH and PSFCH (HARQ feedback) is indicated in the control information. A minimum gap of one symbol is used between the PSSCH and the PSFCH. Also, as shown in Figs. 30A-B, the PSFCH subchannel is associated with the PSSCH resource m, where the PSFCH slot (slot tn+LSL) is determined based on an offset (L) from the slot used in the PSSCH (slot tnSL)).

As to claim 5, Guo teaches wherein the PSFCH resource is determined based on a sub-channel index for a sub-channel used for receiving the PSSCH or a physical sidelink control (Guo, [0170], Fig. 17, [0172]-[0175], 30A-30B, [0270]-[0271], [0273]-[0275], [0293], Fig. 40, [0362], the UE can choose one PSFCH subchannel from the PSFCH resource to transmit sidelink feedback information, such as ACK/NACK HARQ. The PSCCH is transmitted on resource m and is associated with a PSFCH subchannel m used for the ACK/NACK HARQ feedback transmission. Also, the NACK/ACK feedback is transmitted for the received PSSCH in the PSFCH subchannel that is associated with the PSSCH resource m. [0278], additionally, a function f(.) is used to determine the index of the PSFCH resource based on the PSCCH or PSSCH resource index).

As to claim 6, Guo teaches a method of a wireless communication device for receiving sidelink hybrid automatic repeat request (HARQ) feedback information (Guo, Figs. 30A-30B, [0270]-[0274], a method for a UE to receive ACK/NACK feedback that corresponds to a PSSCH), the method comprising: 
transmitting a physical sidelink shared channel (PSSCH) including a sidelink data (Guo, Fig. 30A, [0270]-[0271], a transmitter UE transmits data in PSSCH, and the UE receives and decodes the PSSCH) and sidelink control information (SCI) which includes an indication requiring the HARQ feedback (Guo, [0270], [0273], Fig. 31, [0452], a SCI is transmitted in PSSCH resource m, where the SCI include one bit-field to indicate whether HARQ-AC/NACK feedback is required for the scheduled PSSCH or not); and 
receiving the HARQ feedback information using a physical sidelink feedback channel (PSFCH) resource (Guo, Figs. 30A-30B, [0271]-[0272], [0275], Fig. 32, [0285], Fig 39, [0346]-[0348], Fig. 40, [0362]-[0363], the UE receives the ACK/NACK HARQ feedback on the PSFCH subchannel), based on the indication in the SCI (Guo, [0452], the UE receives the ACK/NACK HARQ feedback based on the feedback requirement indicated in the SCI),
wherein the PSFCH resource for receiving HARQ feedback information is within a PSFCH resource pool (Guo, Fig. 17, [0172]-[0175], Figs. 30A-30B, [0270]-[0271], [0273]-[0275], Fig. 32, [0283], [0293], Fig. 39, [0346]-[0347], the UE receives a resource pool of PSFCH (such as ACK/NACK HARQ) for sidelink transmissions. [0196]-[0197], [0203], [0205], the UE receives configuration that allocates sidelink resources for transmission and reception. The UE detects the NACK or ACK feedback from the PSFCH that is associated with the PSSCH resource), and 
wherein the PSFCH resource is associated with a first subchannel having a lowest index among plural subchannels for the PSSCH (Guo, [0266] ln 5, [0271] ln 4-12, [0278], the calculation [k, tpSL] = f(m, tnSL) shows that k, which is the PSFCH resource, is associated with m, which comprises a first subchannel (resource) index for the PSSCH since m is 0, 1, 2, 3, etc. M = 0 shows a lowest index among plural subchannels (m=0, 1, 2, 3 …) for the PSSCH).

Guo teaches the claimed limitations as stated above. Guo does not explicitly teach the following features: regarding claim 6, wherein the received HARQ feedback information in the PSFCH resource includes a multiplexed plurality of HARQ acknowledgements/negative-acknowledgements (ACKs/NACKs).

However, Pan teaches wherein the received HARQ feedback information in the PSFCH resource includes a multiplexed plurality of HARQ acknowledgements/negative-acknowledgements (ACKs/NACKs) (Pan, Abstract, Figs. 4-5, [0034]-[0035], Fig. 6, [0036]-[0037], Fig. 7, [0054], Fig. 8, [0056], the WTRU receives different transmissions, decodes the transmissions and determines ACK/NACKs (A/N1 – A/N4) for the transmissions. The WTRU then selects one resource to transmit the HARQ feedback bits for the ACK/NACKs. The ACK/NACKs are bundled and transmitted on the selected resource. The bundled ACK/NACK is received by another device. The selected resource to transmit the feedback information (ACK/NACKs) is a physical channel, which is equivalent to the PSFCH disclosed by Guo).

(Pan, [0037], [0060]).

As to claim 7, Guo teaches wherein a PSFCH format is configured based on a physical uplink control channel (PUCCH) format (Guo, Figs. 30A-30B, [0271], [0275], Fig. 32, [0285], Fig 39, [0346]-[0348], Fig. 40, [0362]-[0363], [0453]-[0455], the UE is configured with one or more formats for sidelink feedback control information for the feedback for HARQ transmissions, where PSFCH resources are transmitted using uplink feedback channel (PUCCH) resources).

As to claim 8, Guo teaches wherein the PSFCH resource pool is based on configuration information of a radio resource control (RRC) signal (Guo, [0196]-[0198], [0203], [0205], the UE receives configuration that allocates sidelink resources for transmission and reception via RRC signaling, where the sidelink resources include the PSFCH resource pool (Fig. 17, [0172]-[0175], Figs. 30A-30B, [0270]-[0271], [0273]-[0275], Fig. 32, [0283], [0293], Fig. 39, [0346]-[0347])), and 
wherein the configuration information includes timing gap information between the transmission of the PSSCH and the reception of the HARQ feedback information in response to the transmission of the PSSCH (Guo, Fig. 13, [0159]-[0160], Fig. 17, [0254]-[0255], Fig. 30A-30B, [0271], [0274], Fig. 31, [0277]-[0278], the HARQ feedback is sent in the PSFCH channel at slot n+m, based on the configuration, where m can be 0, 1, 2, 3, 4 … The slot offset between PSSCH and PSFCH (HARQ feedback) is indicated in the control information. Also, as shown in Figs. 30A-B, the PSFCH subchannel is associated with the PSSCH resource m, where the PSFCH slot (slot tn+LSL) is determined based on an offset (L) from the slot used in the PSSCH (slot tnSL)).

As to claim 9, Guo teaches wherein the timing gap information is configured with a minimum timing gap between the transmission of the PSSCH and the reception of the HARQ feedback information in response to the transmission of the PSSCH (Guo, Fig. 13, [0159]-[0160], Fig. 17, [0254]-[0255], Fig. 30A-30B, [0271], [0274], Fig. 31, [0277]-[0278], the HARQ feedback is sent in the PSFCH channel at slot n+m, based on the configuration, where m can be 0, 1, 2, 3, 4 … The slot offset between PSSCH and PSFCH (HARQ feedback) is indicated in the control information. A minimum gap of one symbol is used between the PSSCH and the PSFCH. Also, as shown in Figs. 30A-B, the PSFCH subchannel is associated with the PSSCH resource m, where the PSFCH slot (slot tn+LSL) is determined based on an offset (L) from the slot used in the PSSCH (slot tnSL)).

As to claim 10, Guo teaches wherein the PSFCH resource is determined based on a sub-channel index for a sub-channel used for transmitting the PSSCH or a physical sidelink control channel (PSCCH) (Guo, [0170], Fig. 17, [0172]-[0175], 30A-30B, [0270]-[0271], [0273]-[0275], [0293], Fig. 40, [0362], the UE can choose one PSFCH subchannel from the PSFCH resource to transmit sidelink feedback information, such as ACK/NACK HARQ. The gNB determines and indicates the feedback subchannel to transmit the ACK/NACK HARQ feedback, such as PSFCH and PUCCH. The PSCCH is transmitted on resource m and is associated with a PSFCH subchannel m used for the ACK/NACK HARQ feedback transmission. Also, the NACK/ACK feedback is transmitted for the received PSSCH in the PSFCH subchannel that is associated with the PSSCH resource m. [0278], additionally, a function f(.) is used to determine the index of the PSFCH resource based on the PSCCH or PSSCH resource index).

As to claim 11, Guo teaches a wireless communication device of transmitting sidelink hybrid automatic repeat request (HARQ) feedback information (Guo, Fig. 3, [0087]-[0091], Figs. 30A-30B, [0270]-[0274], a UE performing a method to transmit ACK/NACK feedback for a received PSSCH), the wireless communication device comprising: 
a receiver (Guo, Fig. 3, [0087]-[0091], the UE includes an antenna and RF to transmit and receive radio signals) configured to receive configuration information related to a physical sidelink feedback channel (PSFCH) resource pool (Guo, Fig. 17, [0172]-[0175], Figs. 30A-30B, [0270]-[0271], [0273]-[0275], Fig. 32, [0283], [0293], Fig. 39, [0346]-[0347], the UE receives a resource pool of PSSCH/PSCCH/PSFCH for sidelink transmissions. [0196]-[0197], [0203], [0205], the UE receives configuration that allocates sidelink resources for transmission and reception) and receive a physical sidelink shared channel (PSSCH) including a sidelink data (Guo, Fig. 30A, [0270]-[0271], a transmitter UE transmits data in PSSCH, and the UE receives and decodes the PSSCH) and sidelink control information (SCI) which includes an indication requiring the HARQ feedback (Guo, [0270], [0273], Fig. 31, [0452], a SCI is transmitted in PSSCH resource m, where the SCI include one bit-field to indicate whether HARQ-AC/NACK feedback is required for the scheduled PSSCH or not); 
a controller (Guo, Fig. 3, [0087]-[0091], the UE includes a processor to control the functions of the UE) configured to determine a PSFCH resource, for transmitting the HARQ feedback information in response to the reception of the PSSCH, within the PSFCH resource pool (Guo, [0170], Fig. 17, [0172]-[0175], Figs. 30A-30B, [0270]-[0271], [0273]-[0275], [0293], Fig. 40, [0362], the UE can choose one PSFCH subchannel from the PSFCH resource to transmit sidelink feedback information, such as ACK/NACK HARQ, after receiving the PSSCH. The PSFCH subchannel is associated with the PSSCH resource m, where the PSFCH slot (slot tn+LSL) is determined based on an offset (L) from the slot used in the PSSCH (slot tnSL)),
wherein the PSFCH resource is associated with a first subchannel having a lowest index among plural subchannels for the PSSCH (Guo, [0266] ln 5, [0271] ln 4-12, [0278], the calculation [k, tpSL] = f(m, tnSL) shows that k, which is the PSFCH resource, is associated with m, which comprises a first subchannel (resource) index for the PSSCH since m is 0, 1, 2, 3, etc. M = 0 shows a lowest index among plural subchannels (m=0, 1, 2, 3 …) for the PSSCH); and 
a transmitter (Guo, Fig. 3, [0087]-[0091], the UE includes an antenna and RF to transmit and receive radio signals) configured to transmit the HARQ feedback information using the PSFCH resource (Guo, Figs. 30A-30B, [0271], [0275], Fig. 32, [0285], Fig 39, [0346]-[0348], Fig. 40, [0362]-[0363], the UE transmits the ACK/NACK HARQ feedback on the PSFCH subchannel), based on the indication in the SCI (Guo, [0452], the UE transmits the ACK/NACK HARQ feedback based on the feedback requirement indicated in the SCI).

Guo teaches the claimed limitations as stated above. Guo does not explicitly teach the following features: regarding claim 11, wherein the transmitted HARQ feedback information in the PSFCH resource includes a multiplexed plurality of HARQ acknowledgements/negative-acknowledgements (ACKs/NACKs).

However, Pan teaches wherein the transmitted HARQ feedback information in the PSFCH resource includes a multiplexed plurality of HARQ acknowledgements/negative-acknowledgements (ACKs/NACKs) (Pan, Abstract, Figs. 4-5, [0034]-[0035], Fig. 6, [0036]-[0037], Fig. 7, [0054], Fig. 8, [0056], the WTRU receives different transmissions, decodes the transmissions and determines ACK/NACKs (A/N1 – A/N4) for the transmissions. The WTRU then selects one resource to transmit the HARQ feedback bits for the ACK/NACKs. The ACK/NACKs are bundled and transmitted on the selected resource. The selected resource to transmit the feedback information (ACK/NACKs) is a physical channel, which is equivalent to the PSFCH disclosed by Guo).

(Pan, [0037], [0060]).

As to claim 12, Guo teaches wherein a PSFCH format for receiving HARQ feedback information is configured based on a physical uplink control channel (PUCCH) format (Guo, Figs. 30A-30B, [0271], [0275], Fig. 32, [0285], Fig 39, [0346]-[0348], Fig. 40, [0362]-[0363], [0453]-[0455], the UE is configured with one or more formats for sidelink feedback control information for the feedback for HARQ transmissions, where PSFCH resources are transmitted using uplink feedback channel (PUCCH) resources).

As to claim 13, Guo teaches wherein the configuration information about the PSFCH resource pool includes timing gap information between the reception of the PSSCH and the transmission of the HARQ feedback information in response to the reception of the PSSCH (Guo, Fig. 13, [0159]-[0160], Fig. 17, [0254]-[0255], Fig. 30A-30B, [0271], [0274], Fig. 31, [0277]-[0278], the HARQ feedback is sent in the PSFCH channel at slot n+m, based on the configuration, where m can be 0, 1, 2, 3, 4 … The slot offset between PSSCH and PSFCH (HARQ feedback) is indicated in the control information. Also, as shown in Figs. 30A-B, the PSFCH subchannel is associated with the PSSCH resource m, where the PSFCH slot (slot tn+LSL) is determined based on an offset (L) from the slot used in the PSSCH (slot tnSL)).

As to claim 14, Guo teaches wherein the timing gap information is configured with a minimum timing gap between the reception of the PSSCH and the transmission of the HARQ feedback information in response to the reception of the PSSCH (Guo, Fig. 13, [0159]-[0160], Fig. 17, [0254]-[0255], Fig. 30A-30B, [0271], [0274], Fig. 31, [0277]-[0278], the HARQ feedback is sent in the PSFCH channel at slot n+m, based on the configuration, where m can be 0, 1, 2, 3, 4 … The slot offset between PSSCH and PSFCH (HARQ feedback) is indicated in the control information. A minimum gap of one symbol is used between the PSSCH and the PSFCH. Also, as shown in Figs. 30A-B, the PSFCH subchannel is associated with the PSSCH resource m, where the PSFCH slot (slot tn+LSL) is determined based on an offset (L) from the slot used in the PSSCH (slot tnSL)).

As to claim 15, Guo teaches wherein the PSFCH resource is determined based on a sub-channel index for a sub-channel used for receiving the PSSCH or a physical sidelink control channel (PSCCH) (Guo, [0170], Fig. 17, [0172]-[0175], 30A-30B, [0270]-[0271], [0273]-[0275], [0293], Fig. 40, [0362], the UE can choose one PSFCH subchannel from the PSFCH resource to transmit sidelink feedback information, such as ACK/NACK HARQ. The PSCCH is transmitted on resource m and is associated with a PSFCH subchannel m used for the ACK/NACK HARQ feedback transmission. Also, the NACK/ACK feedback is transmitted for the received PSSCH in the PSFCH subchannel that is associated with the PSSCH resource m. [0278], additionally, a function f(.) is used to determine the index of the PSFCH resource based on the PSCCH or PSSCH resource index).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hwang et al. U.S. Patent Application Publication No. 2020/0288286 – Method and apparatus for transmitting PSFCH in NR V2X.
Ryu et al. U.S. Patent Application Publication No. 2020/0351033 – Resource allocation method and apparatus in wireless communication system.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473